Citation Nr: 0118434	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-08 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with unauthorized private 
medical treatment on September 1, 1998.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1971, July 1972 to July 1974, and April 1978 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision of the Fee Basis Unit 
of the Department of Veterans Affairs (VA) Medical Center in 
Richmond, Virginia.  Thereafter, jurisdiction over the claims 
folder was transferred to the VA Regional Office in Roanoke, 
Virginia, before the case was forwarded to the Board.


FINDINGS OF FACT

1.  On September 1, 1998, the veteran received emergency 
medical treatment at Augusta Medical Center, for problems to 
include cholestatic hepatitis.

2.  The appropriate VA medical facility is located 127 miles 
from Augusta Medical Center.

4.  The veteran is not service-connected for any diagnosed 
hepatic disability.

5.  The veteran is service-connected for gouty arthritis.

6.  Competent medical evidence relates cholestatic hepatitis 
treated on September 1, 1998, to medications prescribed for 
service-connected gouty arthritis.






CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses incurred in connection with unauthorized medical 
treatment on September 1, 1998, have been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the veteran's claim but after the VA 
Medical Center's most recent consideration of the claim, the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that there is no prejudice to the 
veteran as a result of the Board deciding this claim without 
affording the VA Medical Center an opportunity to consider 
the claim in light of the VCAA insofar as the decision herein 
is fully favorable to the veteran.

Factual Background

The veteran is service-connected for gouty arthritis, treated 
with medications to include Colchicine and Allopurinol.

On September 1, 1998, the veteran was admitted to the 
emergency department at Augusta Medical Center with a history 
of peptic ulcer disease, gout and hypercholesteremia.  He 
complained of abdominal pain and was evaluated for 
cholestatic hepatitis.  The September 1, 1998, report notes 
the veteran had been seen on August 29, 1998, with similar 
pains and then had a recurrence on September 1.  The hospital 
report notes a history negative for significant alcohol use 
or viral hepatitis and testing for hepatitis A, B and C was 
negative.  Hospital records note that the veteran's 
cholestatic hepatitis was marked upon admission.  Such was 
thought to possibly be related to medications prescribed for 
gout.  Those medications were held during hospitalization.  
He was treated and released.  At discharge the most likely 
cause for cholestasis was stated to be drug-related and drugs 
prescribed for gout, and for hypercholesteremia were held.  
The discharge report indicates the veteran was to report for 
follow-up treatment and that he might "shortly end up in the 
hands of a hepatologist if his [liver function tests] don't 
improve in the absence of his hepatically metabolized 
drugs."

Dr. Forbes contacted VA by letter in November 1998 and 
advised that the veteran had not been "in any shape to be 
transferred to the VA hospital" and was thus treated at the 
Augusta Medical Center September 1, 1998.

VA examination conducted in March 1999 revealed no evidence 
of chronic liver disease.  A history of hepatitis of unknown 
etiology was noted.  Also noted was that such cleared when 
the veteran's gout medications were withheld and that the 
veteran was currently on a lower dose of such medications.  
The examiner concluded it was at least as likely as not that 
the medications caused the episode of hepatitis.

The record reflects that Augusta Medical Center contacted VA 
September 1, 1998, and that VA denied authorization for 
treatment and admission of the veteran at that facility.  
Records also indicate the private facility was 127 miles from 
the VA medical center facility.

In a letter dated in February 1999, a VA Director advised the 
veteran's Congressman that review of the veteran's file 
revealed that liver function tests in 1996 were normal, that 
the veteran did not routinely receive care from the VA 
medical center and further that it would be unlikely for 
cholestatic hepatitis to develop suddenly two years later.  
The Director stated it would be more likely that medications 
prescribed for the veteran's nonservice-connected 
hypercholesterolemia resulted in cholestatic hepatitis.

The VA Chief of General Internal Medicine has provided an 
opinion, dated in August 1999.  The Chief reviewed the 
veteran's records and concluded that the veteran was not 
service-connected for liver problems.  The Chief stated that 
although the veteran demonstrated elevated liver enzymes 
during hospitalization in September 1998, they had returned 
to prior levels.  The Chief identified no existing liver 
disability.  The Chief acknowledged that the episode of 
cholestatic hepatitis might be related to medications for the 
veteran's service-connected condition and opined that payment 
for such portion of the hospitalization might be justified.

Legal Criteria

38 C.F.R. § 17.120 provides that to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by VA, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1) For an adjudicated service-connected disability;
(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability;
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability;
(4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

Payment of or reimbursement for unauthorized medical expenses 
is only warranted if all of the statutory requirements for 
payment or reimbursement are met.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539 (1997); 
Hayes v. Brown, 6 Vet. App. 66 (1993). 

Analysis

The veteran is seeking reimbursement or payment of the cost 
of unauthorized private hospitalization and medical services 
administered September 1, 1998.  

There is no dispute in that the veteran's September 1, 1998, 
inpatient treatment at Augusta Medical Center was not 
previously authorized by VA, and that, in fact, the private 
facility was specifically advised VA would not authorize 
payment/reimbursement for such treatment.

With respect to whether the veteran's September 1, 1998, care 
was emergent, the Board notes the statement from Dr. Forbes 
to the effect that the veteran was not in good enough shape 
to travel on September 1, 1998, in order to receive treatment 
at the VA facility.  Also, with respect to such VA facility 
being feasibly available, the Board notes the distance of 127 
miles from the private facility to the VA facility.  The 
veteran was released from Augusta Medical Center shortly 
after admission, when his liver function tests and condition 
had improved.  He was referred for follow-up and continued 
treatment with his private physician or the VA facility at 
that time.  Thus, the veteran meets the criteria under 
38 C.F.R. § 17.120(b), (c).

Finally, the Board finds that the veteran's September 1, 
1998, treatment was for a complication resulting from 
treatment of his service-connected gout.  Although the 
evidence fails to show any chronic liver disability 
warranting service-connection, the record does contain 
opinions relating the veteran's episode of cholestatic 
hepatitis to medications prescribed for service-connected 
gout.  With respect to the opinion by a Director of VA 
dissociating such from gout medications and instead 
attributing such to medications prescribed for nonservice-
connected hypercholesteremia, the Board notes that the VA 
examiner in March 1999, the private hospital reports from 
September 1998, and the August 1999 opinion from the Chief of 
General Internal Medicine all attribute hepatitis in 
September 1, 1998, to gout medications.  In the Board's 
opinion the evidence supportive of the claim is at least in 
equipoise with that against the claim.

Accordingly, the Board finds that private treatment on 
September 1, 1998, was for complications of service-connected 
gout, was provided on an emergent basis, and that treatment 
at a VA facility in lieu of at the private facility was not 
feasible due to the veteran's poor condition and the travel 
distance involved.  Payment and/or reimbursement of those 
expenses is therefore warranted.


ORDER

Entitlement to payment of or reimbursement for medical 
expenses incurred in connection with unauthorized private 
medical treatment on September 1, 1998, is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

